Citation Nr: 0211267	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-40 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (formerly § 351) for loss of vision claimed to be the 
result of Department of Veterans Affairs medical treatment 
rendered in April 1989.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (formerly § 351) for a skin condition claimed to be 
the result of Department of Veterans Affairs medical 
treatment rendered in April 1989.

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (formerly § 351) for disability of the back, legs, 
ankles and feet claimed to be the result of Department of 
Veterans Affairs medical treatment rendered in February 1990.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from June 1941 
to June 1947.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied benefits under the 
provisions of 38 U.S.C.A. § 1151 (formerly § 351).  That 
section of the law provides compensation to any veteran who 
has suffered an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As these three claims were filed 
prior to the effective date, the former statute must be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in 
the present case, the former statute, as discussed below, is 
more favorable to the appellant).

Review of the claims file reveals that the RO issued a rating 
decision in January 2002 in which an evaluation in excess of 
60 percent for the appellant's right knee disability was 
denied.  Because the appellant has neither initiated nor 
completed the procedural steps necessary for an appeal of 
this issue, the Board has not included it in its 
consideration of the issues on appeal.  The Board has also 
not included in its consideration issues for which the 
appellant has not submitted a substantive appeal.  These 
issues include entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for orthopedic injuries alleged to be 
the result of an April 1999 VA medical procedure and 
entitlement to an increased rating for the right knee denied 
in a September 2000 rating decision.  

The appellant has expressed disagreement with a November 2001 
rating decision denying his claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disability.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating 
decision of the RO, an appeal has been initiated, and the 
Board must remand the claim so that the RO can issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  That issue will be the subject of the remand 
herein.  This issue was not included on the first page of 
this decision because absent a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained.

2.  The appellant underwent a left extracapsular cataract 
extraction (ECCE) and intraocular lens (IOL) implant in April 
1989.

3.  The appellant does not currently manifest any clinically 
significant residuals of the April 1989 left ECCE with IOL 
implant.

4.  Based on the medical evidence on file, it is not shown 
that, as a result of the VA treatment, the appellant 
developed any additional visual disability, including loss of 
vision.

5.  The evidence of record does not show that the appellant 
was ever prescribed any sulfa drugs in a VA facility.

6.  In February 1991, the appellant had a presumed drug 
reaction manifested by red maculo-papular splotches along the 
lateral aspects of the legs, the medial aspects of the thighs 
and both buttocks, the anterior chest and the face.

7.  The February 1991 allergic reaction was acute and 
transitory and resolved without any residuals.

8.  In September 1991, the appellant had another presumed 
drug reaction manifested by generalized erythremic lesions 
over the face, back, chest and extremities.

9.  The September 1991 allergic reaction was acute and 
transitory and resolved any residuals.

10.  There is no medical evidence or competent opinion of 
record linking the appellant's current skin conditions, 
including asteatosis and/or seborrheic dermatitis, to any VA 
medical treatment rendered in 1989.

11.  The appellant has sought treatment for discogenic 
disease of the cervical and lumbar spine and other joint 
conditions since at least the 1970s to the present.

12.  The appellant underwent a spinal anesthesia during a 
urologic procedure performed at a VA facility in February 
1990.

13.  There is no medical evidence or competent opinion of 
record linking the appellant's current orthopedic conditions, 
including radicular back pain, to the spinal anesthesia he 
underwent in a VA hospital in February 1990.


CONCLUSION OF LAW

The appellant does not have additional visual or skin 
disability that resulted from VA medical treatment rendered 
in February 1989, nor does he have any additional orthopedic 
disability that resulted from spinal anesthesia rendered by 
VA in February 1990.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claims of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (formerly § 351) for loss 
of vision and a skin condition claimed to be the result of 
Department of Veterans Affairs medical treatment rendered in 
April 1989.  The Board also denies the appellant's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability of the back, legs, ankles and feet claimed to 
be the result of Department of Veterans Affairs medical 
treatment rendered in February 1990.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Section 1151 claims.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
On December 12, 1994, after further appellate action, the 
United States Supreme Court (Supreme Court) issued its 
decision in the case, affirming the decisions of the Court of 
Veterans Appeals and the Court of Appeals.  Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).  

As a result, the fault, negligence, or accident requirement 
set forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 claims were filed in 1990 and 1991, and 
that the rating decisions denying those claims were issued in 
April 1991 and August 1995.

In this case, the appellant claims that he has suffered from 
eye and skin pathology related to ophthalmologic procedures 
he underwent in a VA hospital in 1989, and that he has 
suffered from joint pathology related to the administration 
of a spinal anesthetic in February 1990.  38 C.F.R. § 3.358, 
the regulation implementing 38 U.S.C.A. § 1151, provides, in 
pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the April 1989 ECCE 
and IOL implant and associated medication prescriptions and 
the February 1990 spinal anesthesia rendered by VA physicians 
that caused the appellant to suffer from the additional 
disability (blindness, skin and joint conditions) he claims.  
In this case, the evidentiary assertions by appellant as to 
the 38 U.S.C.A. § 1151 claims are beyond the competence of 
the person making the assertions, as will be explained.

The Board initially notes that the written statements of the 
appellant and his representative that any of the appellant's 
eye, skin or joint pathology is causally connected to 
treatment he received at VA facilities in April 1989 and 
February 1991 are not probative as there is no evidence in 
the record that the appellant or his representative have any 
medical knowledge or expertise to render such opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

A.  Blindness claim.

The appellant is claiming that he became blind as a result of 
VA medical treatment rendered in April 1989.  Review of the 
medical evidence of record reveals that the appellant 
underwent a craniotomy and removal of a tentorial meningioma 
in June 1982; this resulted in a diagnosis of homonymous 
hemiopsia.  A March 1989 VA ophthalmology clinic note 
indicates that the appellant had a visual field deficit on 
the left as a result of the tumor removal.  Examination 
revealed generalized constriction of the left visual field 
that was said to be secondary to the left homonymous 
hemiopsia and a left eye cataract.

In April 1989, the appellant underwent a left ECCE with IOL 
implant.  A June 1989 VA ophthalmology clinic note indicates 
that the appellant had been very noncompliant with his post-
procedure prescriptions and had thereby developed fibrinous 
iritis.  This was treated with steroids and the appellant 
then developed a mild steroid intraocular pressure (IOP) 
response in which his IOP increased to 26.  On examination, 
the appellant's IOP was 13.  The ophthalmologist stated that 
the appellant's IOP was now normal and that he was off all 
medications.  In September 1990, the appellant's corrected 
visual acuity was 20/25 in each eye.  Mild dry eye was 
assessed.  A September 1990 VA social work note indicates 
that the appellant stated that his local medical doctor had 
already examined his eyes finding them to be in good 
condition.  The appellant underwent an aid and 
attendance/housebound examination in October 1990; the 
examiner made no mention of any blindness or other visual 
disability.  

A March 1994 hospital-based home care patient assessment of 
functional status report indicates that the appellant's 
vision was normal or showed minimal loss.  The appellant was 
subsequently seen in the VA ophthalmology clinic in November 
1994.  He was noted to not be taking any eye medications.  
Right IOP was 9 and left IOP was 10.  The conjunctiva of both 
eyes was normal, as were the corneas and the anterior 
chambers.  The appellant was noted to have well-placed, 
stable pseudophakia in both eyes.  His corrected visual 
acuity was 20/25 in the right eye and 20/60 in the left eye.  
The ophthalmologist rendered a diagnosis of early age-related 
macular degeneration (ARMD).

The appellant underwent a VA general medical examination in 
October 1997; he did not complain of any vision loss.  On 
examination of the eyes, an incomplete left hemianopsia was 
noted.  The examiner stated that the appellant's vision was 
"obviously better than it was in the past" since the 
appellant immediately recognized the examiner despite having 
last seen him two-and-a-half years previous.  In May 1997, 
the appellant complained of blurry vision while reading; his 
corrected visual acuity was 20/25 on the right and 20/50 on 
the left.  In March 1999, the appellant complained of left 
eye watering and blurriness in both eyes after a fall.  
During an April 1999 VA medical examination, the appellant 
was noted to wear corrective lenses; a VA hospital report 
dated that same month indicated that the appellant's pupils 
were equal, round and reactive to light.  In April 2000, the 
appellant denied any visual changes.  His pupils were 
sluggish to light bilaterally.  A February 2001 VA hospital 
report indicated that the appellant's left pupil was oval and 
nonreactive to light and that his right pupil was round, but 
just slightly reactive to light.

The appellant's allegations that he currently suffers from 
residuals of vision loss caused by the ECCE and IOL implant 
given in a VA hospital in 1989 are not otherwise borne out by 
the evidence of record including any credible medical opinion 
that the course of treatment he received at the VA in 1989 
has resulted in any current eye pathology.  The evidence of 
record demonstrates that the appellant's ECCE and IOL implant 
of April 1989 was successful and that his vision was improved 
by the procedure.  In 1997, the appellant's vision was noted 
to be obviously better than it had been in the past.  The 
evidence of record shows that the appellant's pupils were 
equal, round and reactive to light in April 1999, and that a 
year later they had become sluggish to light, thereafter 
further deteriorating.  It was not until almost 12 years 
after the ECCE and IOL implant that the appellant's pupils 
became nonreactive to light and there is no medical evidence 
of record demonstrating any clinical link between these two 
events.

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current loss of vision to any 
aspect of the appellant's medical treatment by the VA in July 
1989, including the ECCE with IOL implant and the 
prescription of steroids to treat fibrous iritis, has not 
been presented.  There is no evidence that it is even 
possible for there to exist such a link; but, in any case, 
the specific facts and circumstances of the appellant's 
medical history do not support the conclusion that such 
happened in this instance.  The evidence of record does not 
indicate that the etiology of any portion of the current loss 
of vision can be ascribed to any incident of VA medical 
treatment in 1989.  As such, the evidence is insufficient to 
support a grant of benefits for additional visual disability 
pursuant to § 1151.

Thus, overall, the preponderance of the evidence is negative 
and against the appellant's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional visual disability, 
including residuals of an ECCE with IOL implant performed in 
April 1989.  While the Board has considered the doctrine of 
affording the appellant the benefit of any existing doubt 
with regard to the issue on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.

B.  Skin claim.

The appellant has also alleged that he has suffered from a 
rash all over his body as the result of drugs administered to 
him in connection with his April 1989 ECCE and IOL implant.  
The appellant has named sulfa drugs to which he is allergic 
as the culprit; however, there is no indication that the 
appellant was ever prescribed sulfa drugs by VA.  
Furthermore, review of the 1989 ophthalmology clinic note 
reveals no mention of any treatment for, or complaints of, 
any rash or other skin condition.  The nursing assessment 
note associated with the appellant's February 1990 VA 
hospitalization for microhematuria indicates that the 
appellant's skin was of normal color and temperature and 
without rash on admission.  The hospital records associated 
with that admission do not reveal any treatment for, or 
complaints of, any skin condition.  

In February 1991, the appellant sought treatment for a rash 
that he thought was an allergic reaction to new medication 
prescribed the previous day by a VA doctor.  On physical 
examination, there were red maculo-papular splotches along 
the lateral aspects of the legs, the medial aspects of the 
thighs and both buttocks, the anterior chest and the face.  
The doctor rendered a clinical assessment of allergic 
reaction to a drug.  There is no indication that the 
appellant needed any follow-up treatment or that the rash 
failed to resolve with the treatment he received in February 
1991.

On September 16, 1991, the appellant sought treatment for a 
reaction he said was due to sulfa drugs prescribed 60 days 
previous.  He complained of a rash and burning of his legs.  
Two days later, the appellant was examined and the doctor 
state that the rash had "almost entirely resolved."  The 
appellant was noted to have taken prednisone and the doctor 
stated that there were no signs of further drug reaction.  On 
September 25, 1991, the appellant underwent a preoperative 
assessment and nursing care plan; the evaluation of his 
overall skin integrity revealed only bruises on his arms and 
hands- there were no findings of any rash.

In September 1993, the appellant sought treatment for 
complaints of a rash on his legs, shoulders, chest and back 
of three weeks duration.  He stated that he thought it was a 
reaction to his PCN prescription.  In October 1993, the 
appellant was seen in a VA dermatology clinic.  The note from 
that visit indicates that it was for follow-up treatment of 
asteatosis with generalized pityrosiform scales with mild 
erythema.  He presented without any complaints.  On physical 
examination, he was noted to be much improved.  Mild erythema 
still existed.  The doctor rendered a diagnosis of 
asteatosis.

The next instance of a complaint relating to skin pathology 
occurs in February 2000, when the appellant said that he had 
broken out since changing medicines.  He said that five weeks 
previous he got 'blackheads' of his left jaw and chin area.  
It was noted that the appellant had no history of such 
signs/symptoms.  The appellant was informed that his 
signs/symptoms were not likely associated with his medicine.  
An April 2000 note indicates that the appellant was to be 
followed in the dermatology clinic for a superficial lesion 
of the left mandible.  In November 2000, the appellant was 
examined and no rash was found.  

In March 2001, the appellant was seen in a VA dermatology 
clinic for complaints of 'bugs on my head'.  He also said 
that the bugs were all over his body.  On physical 
examination, ulceration of the tops of the ears was observed, 
as was excoriation of the lower back.  The dermatologist 
rendered diagnoses of delusions of parasitosis and seborrheic 
dermatitis.

In October 2001, the appellant underwent VA medical 
examination.  The examiner stated that the appellant had a 
history of seborrheic dermatitis.  On examination, his skin 
was intact.  There were papular scabbed erythematous lesions 
on the medial and lateral aspects of both ankles.  Some of 
these lesions were also seen on the back of his neck and in 
the occipital region of his head.  The facial skin was 
without deformities.

The appellant has not provided any medical evidence to 
establish that he currently suffers from any skin condition 
that is causally due to VA treatment in 1989-1991 involving 
medication prescriptions; the appellant is not medically 
trained and is not qualified to render such a medical 
opinion.  He is also not qualified to diagnose the presence 
of, or the residuals of, any medical condition such as 
seborrheic dermatitis or drug reaction residuals.  Further, 
while the appellant currently demonstrates seborrheic 
dermatitis, there is no medical evidence that indicates that 
his seborrheic dermatitis is a pathologic condition residual 
to any drug reaction, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant's current skin disease was incurred as a result 
of VA treatment.  The preponderance of the probative evidence 
of record shows that the appellant's current skin condition 
is not as likely as not to have been caused by his treatment 
in any VA facility.  Thus, the Board concludes that the 
appellant's claim for 38 U.S.C.A. § 1151 benefits for a skin 
disorder must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's skin 
claim under 38 U.S.C.A. § 1151.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

C.  Joints claim.

The appellant contends that he currently suffers from 
disability of his back, legs, ankles and feet that resulted 
from the administration of a spinal anesthetic during a 
urologic procedure performed at a VA facility in February 
1990.  In October 1993, the appellant described his claimed 
disability as sharp pains emanating from his mid-back down 
both legs to his feet and said they were the result of an 
improperly administered spinal tap on February 6, 1990.

The Board notes that service connection for a back condition 
and shortening of the left leg was denied by a Board decision 
issued in May 1976.  Subsequently, in December 1980, the RO 
issued a rating decision that denied the appellant's claims 
for a back condition, a leg condition, an arm condition and 
the residuals of a spinal tap.  The appellant did not appeal 
that rating decision.

In February 1990, the appellant underwent various urologic 
procedures in a VA hospital.  Prior to those procedures, the 
appellant was administered spinal anesthesia.  While the 
appellant's discharge from the hospital was delayed for one 
day because the appellant complained of left shoulder and 
neck pain radiating to the chest and left arm, the hospital 
records contain no reference to any complaints of sharp pains 
in the mid-back or anything lower.  

The appellant underwent a VA medical examination in March 
1995.  He complained of pain on his right side that he 
related to spinal tap procedures performed by VA in 1989 or 
1990.  The examiner noted that the appellant did not give a 
history that was compatible with injury or damage secondary 
to a spinal tap.  Physical examination resulted in findings 
of complaints and symptoms compatible with old minor lower 
lumbar lesion secondary to his extruded disk and his many 
surgeries.  The examiner rendered diagnoses of status post-
operative surgery lumbar area times eight.  The examiner 
further stated that the appellant did not have any spinal 
problem related to a spinal tap.  The examiner attributed the 
appellant's current status to the appellant's orthopedic 
spinal disease and radicular pain; the examiner stated that 
the orthopedic spinal disease and radicular pain were the 
result of primary degenerative joint disease in the cervical 
and lumbar areas.

The appellant has not provided any medical evidence to 
establish that he suffers from orthopedic disabilities that 
are related to the urologic and medical treatment he received 
in February 1990.  The appellant is not medically trained and 
is not qualified to render such a medical opinion, nor is he 
qualified to diagnosis the presence of any medical condition.  
Further, there is no medical evidence which indicates that 
the radicular low back of which the appellant has complained 
for many years had any relationship to the medical treatment 
rendered by VA providers, as opposed to his diagnosed lumbar 
spine disorder or his diagnosed cervical spine disorder, and 
such would be required to make the claim plausible.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In addition, the 
only medical opinion in evidence on this point indicates that 
the appellant's orthopedic spinal disease and radicular pain 
are related to the primary degenerative joint disease of the 
appellant's lumbar and cervical spine.  

The appellant's allegations of incurring severe pain from the 
mid-back down to his feet because of medical care he received 
at the VA in February 1990, namely spinal anesthesia and/or 
an epidural injection, are not otherwise borne out by the 
evidence of record, including any credible medical opinion 
that the course of treatment he received at the VA had 
resulted in any additional pathology relating to radicular 
low back pain.  This lack of any causal relationship is the 
basis for the denial of 38 U.S.C.A. § 1151 benefits. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
orthopedic claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  In this case, the Board finds 
that VA's duties with respect to the appellant's three 
38 U.S.C.A. § 1151 claims on appeal in the instant case have 
been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish entitlement to 38 U.S.C.A. § 1151 
benefits in the October 1991 and October 1995 Statements of 
the Case.  The appellant's letter of April 1995 clearly 
indicates that he was familiar with the Court's holding in 
the Gardner case.  In March 2001, the RO sent a letter to the 
appellant in which the provisions of the VCAA were explained.  
The Board finds that the discussions in the rating decisions, 
the Statements of the Case and the RO letters sent to the 
appellant in effect informed him of the information and 
evidence that would be needed to substantiate his 38 U.S.C.A. 
§ 1151 claims and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the three claims at issue in 
the instant case have been properly developed and that no 
useful purpose would be served by remanding said 38 U.S.C.A. 
§ 1151 issues with directions to provide further assistance 
to the appellant.  The appellant submitted private medical 
records and the RO obtained the pertinent VA hospital 
records.  There is no indication that additional relevant 
medical records exist that would indicate any degree of eye, 
skin or joint disability caused by VA treatment than those 
already of record.  In addition, VA afforded the appellant 
pertinent medical examinations.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review, despite the fact that the RO did not 
consider the case under VCAA and the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence and the RO obtained the medical 
evidence identified by the appellant.  It would not breach 
his rights under VCAA and/or the implementing regulations for 
the Board to proceed to review the appeal.  Furthermore, 
neither the appellant nor his representative has asserted 
that the case requires further development or action under 
VCAA or the implementing regulations.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional visual disability and for skin disability as a 
result of medical treatment rendered by the Department of 
Veterans Affairs in 1989 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, legs, ankles and feet as a 
result of medical treatment rendered by the Department of 
Veterans Affairs in February 1990 is denied.


REMAND

The appellant submitted a claim for a total rating based upon 
individual unemployability due to service-connected 
disability in October 2001.  In November 2001, the RO denied 
this claim.  Notice of the denial was sent to the appellant 
on November 21, 2001.

On December 26, 2001, the appellant submitted a formal 
written Notice of Disagreement (NOD).  This NOD specified 
stated that the issue being appealed was the appellant's 
unemployability claim.  It appears that the RO has not acted 
upon that NOD.

In reviewing a similar factual scenario, the Court directed 
that where an appellant has submitted a timely NOD with an 
adverse decision and the RO did not subsequently issue an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, this case must be remanded to 
the RO for the issuance of an SOC that addresses the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).  Therefore, for these reasons, 
a remand is required.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop this claim pursuant to those regulations.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

2.  The RO should issue an SOC that 
addresses the appellant's claim of 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disability.  For the 
Board to have jurisdiction of the issue, 
an appeal must thereafter be perfected on 
a timely basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



